Title: From James Madison to James Madison, Sr., 15 June 1784
From: Madison, James
To: Madison, James, Sr.


Hond Sir
Richmond June 15. 1784
Yours by Mr. Barbour was duly handed to me as have been several others of late. Mine by Mr. Craig will have answered the enquiries in most of them. I am now at a loss what step to take with the certificates of Mr. Winslow, having sent you all the money arising from your Tobo. which is now payable. I shall wait till I hear from you on the subject. If payment into the Treasury be immediately wished by Mr. Winslow as I suppose to be the case, it will be best for you to send back part of the money rcd. from Mr. Craig, to wit £170. I have not yet had time to present the claim last rcd. from Mr. Winslow, or to examine it critically. On a slight perusal of the papers I suspect he is mistaken in supposing it to be within the purview of the Contl: Commissr. I shall obtain & forward as soon as I can the exact state of Tobo. sold by me. You will let Mr. Winslow know that the Senate have ratified the postponemt. of the taxes till the last day of Jany. It is thought by some that an intermediate tax of some kind or other will be essential, but whether any such will take place is uncertain & perhaps improbable, though we shall make a sharp figure, after our declarations with regard to Congs. & the Continental debt, if we wholly omit the means of fulfilling them. I have got a resolution for Majr. Lee’s Warrant & will get it for him & send it as soon as I can. I have been slightly indisposed for several days past, but feel myself better this morning. With my affect. regards to the family I am Yr. dutiful son
J. Madison Jr.
I mean that the whole of Burrow’s Reports including any continuation supplemental to the 5 Vols: to be sent for.
I see not how any thing can be done by the Legislature with regard to Kentucky: nor would I have you rely on such expectation, but be prepared to maintain your rights as well as you can in the ordinary way.
